DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The expression “the nail” (claim 11) has no definite antecedent basis in the claims.  It is unclear how: 1) the holes are through holes (with respect to what claimed structure? (claims 1, 17 18); 2) the other end of the positioning structure extends out of an edge (claims 1, 17); 3)the positioning structure is rotatably connected to the plate body and configure to rotate into the through hole (claim 2)  limits the claim relative to the other elements included.  
	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burwell.  The patent to Burwell teaches structure as claimed including a pallet comprising: a plate body configured to support stacked cargoes; and a positioning structure (E) configured to reduce a gap between adjacent plate bodies, wherein the plate body comprises a bottom plate. a top plate, a plurality of foot piers, and a plurality of through holes, the bottom plate is located at the bottom of the plate body, the top plate is located at the top of the bottom plate, the bottom plate is arranged parallel to the top plate, the top plate and the bottom plate are fixedly connected through the plurality of foot piers, the plurality of through holes are located between the bottom plate and the top plate, a direction in which the through hole is perforated is perpendicular to a direction of a distance between the top plate and the bottom plate, and the positioning structure is arranged in the through hole, the positioning structure comprises an insert movably connected to the through hole(figs 1-4).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwell as applied to the claims above, and further in view of Embleton et al.   The patent to Burwell teaches structure substantially as claimed including a positioning structure the only difference being that the positioning structure is not rotatably connected at one end.  However, the patent to Embleton et al (at 106) teaches the use of providing a rotatably attached positioning structure to be old.  It would 
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Burwell to include a rotatably .
	
	
Allowable Subject Matter
Claims 3-17, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including pallet structure with size adjustment features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637